Title: To George Washington from Brig. Gen. William Smallwood, 26 March 1778 [letter not found]
From: Smallwood, William
To: Washington, George

Letter not found: from Brig. Gen. William Smallwood, c.26 Mar. 1778. GW wrote Smallwood on 28 Mar., “I was yesterday favd with yours without a date, inclosing the proceedings of a Court Martial held upon Colo. Hall of Maryland.” The usual time of passage for letters from Smallwood was one day, and Josias Carvil Hall wrote GW on the subject in a letter of 26 March.